IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 44789

STATE OF IDAHO,                                   )   2017 Unpublished Opinion No. 604
                                                  )
       Plaintiff-Respondent,                      )   Filed: October 4, 2017
                                                  )
v.                                                )   Karel A. Lehrman, Clerk
                                                  )
MARY SHORT,                                       )   THIS IS AN UNPUBLISHED
                                                  )   OPINION AND SHALL NOT
       Defendant-Appellant.                       )   BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Washington County. Hon. Susan E. Wiebe, District Judge.

       Appeal from order revoking probation, dismissed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Mary Short pled guilty to possession of methamphetamine, Idaho Code § 37-2732(c)(1).
The district court imposed a unified sentence of six years, with a minimum period of
confinement of three years, suspended the sentence, and placed Short on supervised probation.
Short subsequently violated probation, and the district court revoked probation and ordered
execution of the underlying sentence. After a period of retained jurisdiction, the district court
suspended the sentence and returned Short to supervised probation. Short appeals, contending
that the district court abused its discretion in revoking probation.




                                                  1
       Pursuant to Idaho Appellate Rule 21, failure to file a notice of appeal with the clerk of the
district court within the time limits prescribed by the appellate rules deprives the appellate courts
of jurisdiction over the appeal. Idaho Appellate Rule 14 provides, in part:
                Any appeal . . . may be made only by physically filing a notice of appeal
       with the clerk of the district court within 42 days from the date evidenced by the
       filing stamp of the clerk of the court on any judgment, order, or decree of the
       district court appealable as a matter of right in any civil or criminal action.
       Short’s appeal is untimely. The order revoking probation was entered April 27, 2016.
Short filed her notice of appeal January 25, 2017. Thus, this Court lacks jurisdiction to consider
Short’s appeal.
       Accordingly, Short’s appeal from the order revoking probation is dismissed.




                                                 2